Case 3:17-cv-05769-RJB Document 223-14 Filed 01/02/20 Page 1 of 4




 WHITEHEAD DECLARATION
                                             EXHIBIT N
         Case 3:17-cv-05769-RJB Document 223-14 Filed 01/02/20 Page 2 of 4




                                       STANDARD 5.6
                               VOLUNTARY WORK PROGRAM


I.       POLICY

         Where allowed by the facility, detainees may participate in a work program to earn money.
         While working, detainees shall have basic Occupational Safety and Health Administration
         (OSHA) protections.

II.      STANDARDS AND PROCEDURES

      A. Voluntary Work Program

         Where available, detainees may participate voluntarily in any facility work program.

         The detainee’s classification level will determine the type of work assignment for which
         he or she is eligible.

      B. Voluntary Special Details

         Detainees may volunteer for temporary work details that occasionally arise. The work,
         which generally lasts from several hours to several days, can involve digging trenches,
         removing topsoil, and other labor-intensive work. High custody detainees will not, under
         any circumstances, work outside the secure outer perimeter.

      C. Detainee Selection

         The facility shall develop site-specific rules for selecting work detail volunteers.

      D. Discrimination in Hiring Detainee Workers

         Detainees shall not be denied voluntary work opportunities on the basis of such factors as
         a detainee’s race, religion, national origin, color, gender, sex, sexual orientation, age, or
         disability.

      E. Detainees with Disabilities

         The facility shall allow, where possible, detainees with disabilities to participate in the
         voluntary work program in appropriate work assignments. Consistent with the procedures
         outlined in Standard 4.7 “Disability Identification, Assessment, and Accommodation,” the
         facility shall provide reasonable accommodations and modifications to its policies,
         practices, and/or procedures to ensure that detainees with disabilities have an equal
         opportunity to access, participate in, and benefit from the voluntary work programs.


5.6 Voluntary Work Program                        176                     National Detention Standards
                                                                                        Revised 2019
       Case 3:17-cv-05769-RJB Document 223-14 Filed 01/02/20 Page 3 of 4




   F. Hours of Work

       Detainees participating in the voluntary work program are required to work according to a
       fixed schedule of no more than 8 hours daily and 40 hours weekly.

   G. Work Restrictions

       The facility may restrict the number of work details permitted a detainee during one day.

   H. Compensation

       Detainees shall receive monetary compensation of not less than $1.00 per day for work
       completed in accordance with the facility’s standard policy. Detainees will be paid owed
       wages prior to transfer or release.

   I. Removal of Detainee from Work Detail

       A detainee may be removed from a work detail for cause. Upon removing a detainee from
       a work detail, the facility shall place a written justification in the detainee’s detention file
       or in a retrievable electronic record.

   J. Detainee Responsibility

       The facility will establish procedures for informing detainee volunteers about on-the-job
       responsibilities and reporting procedures.

       Detainees will use safety equipment and other precautions in accordance with the work
       supervisor’s instructions.

   K. Detainee Training and Safety

       All detention facilities shall comply with all applicable health and safety regulations and
       standards.

       The facility shall ensure that all department heads develop appropriate training for all
       detainee workers.

       1. Upon the detainee’s assignment to a job or detail, the supervisor shall provide thorough
          instructions regarding safe work methods and, if relevant, hazardous materials. The
          detainee shall undertake no assignment before signing a voluntary work program
          agreement. Among other things, by signing the agreement the detainee confirms he or
          she has received and understood training about the assigned job from the supervisor.
          This agreement will be placed in the detainee’s detention file or retrievable electronic
          record.




5.6 Voluntary Work Program                       177                      National Detention Standards
                                                                                        Revised 2019
       Case 3:17-cv-05769-RJB Document 223-14 Filed 01/02/20 Page 4 of 4




       2. Medical staff will ensure detainees are medically screened and certified before
          undertaking a food service assignment.

       3. The facility will provide detainees with safety equipment that meets OSHA and other
          standards associated with the task performed.

   L. Detainee Injury and Reporting Procedures

       The facility shall implement procedures for immediately and appropriately responding to
       on-the-job injuries, including immediate notification of ICE/ERO.




5.6 Voluntary Work Program                   178                   National Detention Standards
                                                                                 Revised 2019
